Exhibit 10.6

 

[ghzuqdghlgbw000001.jpg]

July 18, 2016

Don Reeves

Dear Don,

On behalf of Silver Spring Networks, Inc. (the “Company”) I am pleased to offer
the following changes in your compensation.

You will be paid a base salary of $425,000, subject to applicable withholding
taxes and paid pursuant to the Company’s regular payroll schedule, effective
July 1, 2016. This represents a 13.3% increase.

In addition, the Company will recommend to its Board of Directors that it grant
you an award of 30,000 restricted stock units (“RSUs”), which vest into shares
of the Company’s common stock.  The RSUs will be granted under and subject to
the terms and conditions of the Company’s equity incentive plan and will be
contingent on your execution of the Company's standard RSU Agreement.  The RSUs
will vest, subject to your continued employment with the Company or one of its
subsidiaries on each applicable vesting date, as follows: (a) 25% of the RSUs
shall vest on the first anniversary of the grant date; and (b) the remaining
RSUs shall vest in twelve equal quarterly installments following the first
anniversary of the grant date until the RSUs have become fully vested four years
from the grant date.  A copy of the Company's equity incentive plan and the RSU
agreement will be provided to you as soon as practicable after the grant date. 
You agree to sign and return any RSU agreement provided to you by the Company in
connection with this grant.  You also agree to sign any other agreements or
documents provided by the Company that may be required under applicable laws to
receive the RSUs and any shares of common stock upon settlement of the RSUs.

We are delighted to extend you this offer.

 

Very truly yours,

Silver Spring Networks, Inc.

 

/S/ Terri Stynes

 

Terri Stynes

Vice President, Human Resources

 

 

Silver Spring Networks, Inc.

•

230 West Tasman Drive

•

San Jose, California 95134

•

T + 1 669 770 4000

•

ssni.com

 